Citation Nr: 1810663	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.   14-28 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for residuals of prostate cancer, to include as due to Agent Orange exposure. 

3.  Entitlement to service connection for coronary artery disease (CAD), to include as due to Agent Orange exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1972.

These matters come on appeal before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In August 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Videoconference hearing.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Diabetes mellitus, prostate cancer, and CAD are considered to be presumptively related to herbicide exposure.  During the August 2016 Board hearing, the Veteran testified that he traveled to Vietnam on December 24, 1971.  The Veteran testified that he traveled from Okinawa to Taiwan, from Taiwan to Vietnam, and from Vietnam to Thailand.  

The Veteran testified that he served at the Royal Thai Air Force Base (RTAFB), in Nam Phong, which was probably an hour ride from Udorn Air Base.  He stated that he was around the perimeter of the air base almost every day.  He testified that he was at the RTAFB in Nam Phong from January 1972 to May 1972.  He testified that he was exposed to herbicides from his duties while serving at RTAFB in Nam Phong, Thailand during the Vietnam era.  He testified that he did trainings all over the base and had training on the runway areas.  

On December 2013 notice of disagreement, the Veteran wrote that the site included a large concrete runway to support the facilities as well as for fueling and servicing military aircraft.  He indicated that  the entire site encompassed several square miles and was extensively treated with herbicides to keep the entire area around the runway, materials depot, barracks, mess, and related facilities clear of the adjacent dense jungle vegetation.

On an October 2011 letter, the Veteran wrote that he traveled to Thailand from Company B 1SFG, Okinawa in December 1971 where he was assigned as a radio operator 05B4S to Detachment A231 with the 46th Company at a remote site in North Eastern Thailand.  He indicated that the site was a training facility about an hour drive from Udorn RTAFB.  The site was adjacent to a runway for fueling and servicing military aircraft.  He wrote that the entire site was encompassed with several square miles with extensively treated defoliants to keep the entire area clear of the adjacent dense jungle vegetation.  

The record contains an August 2004 VA memorandum indicating that indicating that the record did not establish exposure to agent orange.  It was noted that the Veteran did not say he worked on the fence perimeter and he was not Military Police. It was also noted that the service personnel records are absent for any activity that would place the Veteran near tactical herbicides.  As noted above, the Veteran has subsequently provided lay statements and testimony indicating that he was present in Vietnam on December 24, 1971 and that he was near the perimeter of the base in Thailand almost every day.  As such, additional attempts to verify the claimed herbicide exposure should be made.  

Accordingly, the case is REMANDED for the following action:


1. Attempt to verify the Veteran's claimed in-service herbicide exposure in Thailand and the Republic of Vietnam, to include all necessary requests to the United States Joint Services Records Research Center (JSRRC) or appropriate agency and to include consideration of the Veteran's statements, in accordance with VA Manual provisions. All requests and responses received should be associated with the claims file. If such verification is not possible, it should be so documented for the record.

As noted above, the Veteran has asserted that he traveled to Vietnam on December 24, 1971.  The Veteran testified that he traveled from Okinawa to Taiwan, from Taiwan to Vietnam, and from Vietnam to Thailand.  The Veteran testified that he served at the Royal Thai Air Force Base (RTAFB), in Nam Phong, which was probably an hour ride from Udorn Air Base.  He stated that he was around the perimeter of the air base almost every day.  He testified that he was at the RTAFB in Nam Phong from January 1972 to May 1972.  He testified that he was exposed to herbicides from his duties while serving at RTAFB in Nam Phong, Thailand during the Vietnam era.  He testified that he did trainings all over the base and had training on the runway areas.

4.  After completing the requested actions, and any additional notification and/or development deemed necessary, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




